Cite as 2015 Ark. 334

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-12-623

                                                     Opinion Delivered   September 24, 2015
RALPH PRUITT
                                PETITIONER           PRO SE PETITION AND SUPPLEMENT TO
                                                     PETITION TO REINVEST JURISDICTION
                                                     IN THE TRIAL COURT TO CONSIDER A
V.
                                                     PETITION FOR WRIT OF ERROR CORAM
                                                     NOBIS [FRANKLIN COUNTY CIRCUIT
                                                     COURT, OZARK DISTRICT, NO. 24CR-
STATE OF ARKANSAS
                                                     11-50]
                              RESPONDENT

                                                     PETITION AND SUPPLEMENT TO
                                                     PETITION DENIED.


                                          PER CURIAM

       In 2012, Ralph Pruitt was convicted of two counts of rape pursuant to Arkansas Code

Annotated section 5-14-103(a)(3) (Supp. 2011), class Y felonies, and one count of sexual

indecency with a minor under Arkansas Code Annotated section 5-14-110(4)(C) (Supp. 2011),

a class D felony. He was sentenced to 480 months’ imprisonment on each of the rape charges

and 72 months’ imprisonment on the sexual-indecency-with-a-minor charge to be served

concurrently. We affirmed. Pruitt v. State, 2013 Ark. 128.

       Now before us are Pruitt’s pro se petition and supplemental petition to reinvest

jurisdiction in the trial court to consider a petition for writ of error coram nobis. The petition

for leave to proceed in the trial court is necessary because the trial court can entertain a petition

for writ of error coram nobis after a judgment has been affirmed on appeal only after we grant

permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A writ of error coram nobis is an
                                       Cite as 2015 Ark. 334

extraordinarily rare remedy. State v. Larimore, 341 Ark. 397, 17 S.W.3d 87 (2000). Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid. Id.

The function of the writ is to secure relief from a judgment rendered while there existed some

fact that would have prevented its rendition if it had been known to the trial court and which,

through no negligence or fault of the defendant, was not brought forward before rendition of

the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013 Ark. 56,

425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Id. A writ of error coram nobis is available for

addressing certain errors that are found in one of four categories: (1) insanity at the time of trial,

(2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Howard v. State, 2012

Ark. 177, 403 S.W.3d 38.

       Pruitt has appended to his coram-nobis petition the following items which were filed in

his case in the United States District Court in 2015: Pruitt’s answer to the State’s response to

his petition for writ of habeas corpus; Pruitt’s motion seeking an evidentiary hearing on his

habeas petition; Pruitt’s objections to the federal magistrate’s recommendation that his federal

habeas petition be dismissed; Pruitt’s answer to the State’s response to his motion for an

evidentiary hearing. He has also appended to his coram-nobis petition the following items

which were filed in Arkansas state courts: Pruitt’s petition for postconviction relief pursuant to



                                                  2
                                       Cite as 2015 Ark. 334

Arkansas Rule of Criminal Procedure 37.1 (2011); the order of the trial court dismissing the Rule

37.1 petition on the basis that it was not timely filed; the decision of this court, Pruitt v. State,

2014 Ark. 258 (per curiam), rendered May 29, 2014, denying Pruitt’s motion to proceed with an

appeal of the Rule 37.1 order on the ground that the Rule 37.1 petition was not timely filed.

       Pruitt contends that the items attached to his petition establish that his Rule 37.1 petition

had merit, that he was not afforded effective assistance of counsel at trial, that the prosecution

withheld material evidence from the defense at his trial, that his case was not properly

adjudicated in state court, which led to the federal court’s denial of his claims raised in his federal

court proceedings, and that recent federal court decisions have established that Arkansas

postconviction remedies are inadequate to allow a meaningful review of claims of ineffective

assistance of counsel. It appears that Pruitt desires this court to comb through the material he

has attached to find some ground for a petition for writ of error coram nobis inasmuch as his

petition is entirely devoid of any facts to show that there is a ground for the writ.

       With respect to Pruitt’s assertions that he was denied effective assistance of counsel

and that his Rule 37.1 petition had merit, this court has repeatedly held that ineffective-

assistance-of-counsel claims are not cognizable in error-coram-nobis proceedings and that such

proceedings are not a substitute for raising ineffective-assistance-of-counsel claims under Rule

37.1. White v. State, 2015 Ark. 151, at 4, 460 S.W.3d 285, 288. If there was a ground for

postconviction relief available to Pruitt under the Rule, it was his burden to raise it in a timely

filed Rule 37.1 petition. When he was denied Rule 37.1 relief in the trial court, it was his burden

to effect a timely appeal to this court. A coram-nobis proceeding is not a substitute for raising



                                                  3
                                       Cite as 2015 Ark. 334

claims of ineffective assistance of counsel under the Rule or for perfecting an appeal from an

order that denied Rule 37.1 relief. See State v. Tejeda-Acosta, 2013 Ark. 217, at 14, 427 S.W.3d 673,

681 (declining to expand the grounds for writ of error coram nobis to include ineffective-

assistance-of-counsel claims).

       As to Pruitt’s allegation that our state postconviction remedy is not adequate to raise

claims of ineffective assistance of counsel, he cites Trevino v. Thaler, 133 S. Ct. 1911 (2013), and

Sasser v. Hobbs, 735 F.3d 833 (8th Cir. 2013), in support of his contention that grounds for the

writ should be expanded to include ineffective-assistance claims. While we are mindful of the

holdings in Trevino and Sasser, neither requires this court to expand the scope of a coram-nobis

proceeding to permit a collateral challenge to a judgment of conviction that would otherwise be

brought pursuant to Rule 37.1. See Washington v. State, 2014 Ark. 370, 439 S.W.3d 686 (per

curiam); see also Jarrett v. State, 2014 Ark. 272 (per curiam). Pruitt has not established any

authority under federal law for this court to accept allegations of ineffective-assistance-of-

counsel as a ground for the writ. We will not consider an issue if the appellant has failed to cite

to any convincing legal authority in support of his argument. Barker v. State, 2010 Ark. 354, at

6, 373 S.W.3d 865, 869.

       Turning to Pruitt’s argument that the United States District Court erred in dismissing his

habeas petition because his case was not properly adjudicated in state court, any action he

desired to take to challenge the federal court decision should have been pursued in the federal

court. Moreover, this court will not sort through the material filed in the federal court

proceeding to ferret out a possible coram-nobis claim.



                                                 4
                                       Cite as 2015 Ark. 334

       The sole claim raised by Pruitt in his petition to this court that would, if proven, fit within

the purview of a coram-nobis proceeding is the contention that the State withheld material

evidence from the defense. Suppression of material exculpatory evidence by the State falls

within one of the four categories of coram-nobis relief. Isom v. State, 2015 Ark. 225, at 2, 462

S.W.3d 662, 663. When evidence favorable to the defense is wrongfully withheld by the State,

it is a violation of Brady v. Maryland, 373 U.S. 83 (1963) and cause to grant a writ of error coram

nobis. Id., 462 S.W.3d at 663 To establish a violation of Brady, the evidence at issue must be

favorable to the accused, either because it is exculpatory, or because it is impeaching; the

evidence must have been suppressed by the State, either willfully or inadvertently; prejudice must

have ensued. Howard, 2012 Ark. 177, at 8, 403 S.W.3d at 44.

       Here, Pruitt’s claim must fail because he does not explain what evidence was withheld.

The onus is entirely on the petitioner to provide factual support for his claims. Cloird v. State,

357 Ark. 446, 450, 182 S.W.3d 477, 479 (2004). As Pruitt has offered no facts on which he

bases his conclusory statement that the State withheld evidence, there is no basis stated for the

writ. The petitioner who seeks issuance of a writ of error coram nobis must make a full

disclosure of specific facts relied upon and not merely state conclusions as to the nature of such

facts; a bare allegation that a constitutional right has been denied will not suffice. Howard, 2012

Ark. 177, at 19, 403 S.W.3d at 50.

       Petition and supplement to petition denied.




                                                 5